Citation Nr: 0802492	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  06-00 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for post 
traumatic stress disorder (PTSD) from August 25, 2004 through 
August 28, 2006, and in excess of 50 percent from August 28, 
2006.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

L.M. Barnard, Senior Counsel




INTRODUCTION

The veteran served on active duty from May 1969 to April 
1971, including combat service in the Republic of Vietnam, 
and his decorations include the Combat Action Ribbon.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) 
that granted service connection for PTSD, which was assigned 
a 30 percent disability evaluation effective August 25, 2004.  
A rating action issued in October 2006, increased the 
evaluation to 50 percent, effective August 28, 2006

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the evidence of record, the Board 
finds that further development is needed in this case.  
Initially, an August 2006 treatment note indicates that the 
veteran is still being treated for PTSD by VA.  The Board 
finds that an attempt to obtain additional treatment records 
must be made.  In this regard, it is noted that records 
generated by VA facilities which may have an impact on the 
adjudication of a claim are considered in the constructive 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

It is also determined that another VA examination should be 
conducted, particularly since the last VA examination, 
performed in August 2006, may no longer represent an accurate 
picture of the current degree of disability resulting from 
the service-connected PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Jackson, Mississippi, VA 
Medical Center and request copies of his 
PTSD treatment records developed between 
August 2006 and the present.  All efforts 
to obtain these records must be documented 
for inclusion in the claims folder.  If 
they are not available, it should be so 
stated, in writing, for the record.

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
extent and severity of his psychiatric 
disability.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated tests should be 
performed.  The examiner should report all 
pertinent findings and estimate the 
veteran's Global Assessment of Functional 
(GAF) Scale score.  He or she must also 
opine as to whether it is at least as 
likely as not that the veteran is unable 
to work due to his psychiatric disability.  
The examiner should set forth a complete 
rationale for all findings and conclusions 
in a legible report.

3.  Then the RO must readjudicate the 
claim.  If the decision remains adverse to 
the veteran, he and his representative 
must be provided an appropriate 
supplemental statement of the case, as 
well as an opportunity to respond.  The 
claims folder must then be returned to the 
Board for further appellate consideration, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

